internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi br 1-plr-133381-01 date oct x a a year year year year date date date date date this responds to a letter dated date and subsequent correspondence submitted on behalf of a requesting a ruling that the partners of x will not recognize pre-contribution gain under sec_704 or sec_737 as a result of the in-kind distribution of a assets on or after date that were contributed to the partnership on date because the assets were contributed pursuant to a written binding contract for the contribution of a fixed amount of property that was in effect on date and at all times thereafter before such contribution and thus qualified for transitional relief under section b of the taxpayer_relief_act_of_1997 facts the taxpayer represents the following facts plr-133381-01 in year trustor established trusts one for his wife and one for primary benefit of each of his four children there currently are eight year trusts remaining with trustor’s grandchildren as the sole current income beneficiaries each trust owns undivided_interest in a assets and substantial portfolio of investment securities and will terminate upon the earlier of the death of the grandchild or years after the death of the last child during the early year the corporate trustee became increasingly concerned that the orderly control of the a assets might be seriously disrupted if undivided interests passed out of the common_control upon the death of a third generation income_beneficiary and the resulting trust terminated in year the trustee decided to contribute all of the a assets to a partnership the partnership’s original limited_partnership agreement lpa was executed on date and obligated each of the partners to contribute their a assets to the partnership in exchange for limited_partnership interests due to the trustee’s concern that certain beneficiaries of the trusts would oppose the limited_partnership agreement the agreement was made contingent upon obtaining court approval it was also made contingent upon obtaining a ruling from the internal_revenue_service that the partnership was a partnership for federal tax purposes this requirement was subsequently eliminated as unnecessary after the promulgation of the regulations under sec_301_7701-1 through the state court litigation took several years to resolve ultimately on date the court entered an order requiring the trustee to execute a lpa substantially_similar to the amended and restated lpa previously submitted to the court although the amended and restated lpa contained numerous changes from the original lpa no change was made to the partners’ obligation_to_contribute their a assets to the partnership the court authorized the trustee to make further changes to the amended and restated lpa prior to the formation of the partnership subject_to the right of an interested_party to object and hearing by the court the final lpa which contained minor changes to the amended and restated lpa was executed by all parties on date the partnership was formed and the a assets were contributed to the partnership on date although the execution of the final lpa could have occurred any time after date date was chosen because that was the date on which interested trust beneficiaries the trustee and persons involved in managing the a assets have traditionally met in addition the trustee wanted to utilize the interim period to make sure that all administrative details were given proper attention including necessary changes to computer systems and accounting procedures date is prior to date and date is subsequent to it law and analysis section of the taxpayer_relief_act_of_1997 extended from to years the period during which precontribution gain is recognized if property contributed to a partnership plr-133381-01 is distributed in-kind the amendment applies to property contributed to a partnership after its date effective date it does not apply however to any property contributed pursuant to a written binding contract in effect on date and at all times thereafter before such contribution if such contract provides for the contribution of a fixed amount of property conclusion based solely on the facts submitted and the representations made we conclude that the partners of x had a binding contract in effect on date to contribute a assets to x accordingly we conclude that section of the taxpayer_relief_act_of_1997 does not apply and that a will not recognize pre-contribution gain under sec_704 or sec_737 as a result of the in-kind distribution of a assets on or after date except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transaction described above under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely david r haglund senior technician chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
